DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicants’ reply to the June 11, 2021 Office Action, filed November 12, 2021, is acknowledged.  Applicants previously canceled claims 1-50, 57-62 and 64-71.  Applicants amend claims 63, 72, and 78.  Claims 51-56, 63, and 72-81 are pending in this application and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed June 11, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
in vitro, wherein a Cas9-crRNA complex formed from the Cas9 protein, the tracrRNA, and the engineered crRNA is reprogrammed to cleave the DNA molecule.  Although the application discloses a plasmid encoding the Cas9 protein, this plasmid is used to transfect cells in order to produce the Cas9 protein, which is purified and employed in a method of modifying a DNA molecule, the application does not disclose the use of a polynucleotide encoding the Cas9 polypeptide, where the polynucleotide is in complex with polynucleotides encoding the tracrRNA and the crRNA to modify a DNA molecule in the recited in vitro method.
Therefore, the priority date of the instant claims is deemed to be May 18, 2021, the date of the amendment to the claims.

Information Disclosure Statement
The Information Disclosure Statement filed November 16, 2021 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
 	An amendment to the Incorporation by Reference paragraph relating to the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes.
It is noted that the Incorporation by Reference paragraph filed March 23, 2018 lists the size of the Sequence Listing as 66,027 bytes, while the ASCII text file lists the size of the Sequence Listing as 66,043 bytes.

Claim Objections
Claims 63, 72, and 78 are objected to because of the following informalities:  
At claim 63, line 9; claim 72, line 4; and claim 78, line 8, each occurrence of “suitable” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-56, 63, and 72-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  This rejection is maintained.
The claims are drawn to methods for site-specific modification of a DNA molecule comprising combining a polynucleotide encoding a Cas9 protein with a polynucleotide encoding a tracrRNA and an engineered crRNA; contacting the polynucleotides with a DNA molecule in vitro, wherein a Cas9-crRNA complex formed from the Cas9 protein, the tracrRNA, and the in vitro method.  Applicants are invited to point to the portion of the specification that specifically discloses the use of polynucleotides encoding the Cas9 protein and polynucleotides encoding the tracrRNA and the engineered crRNA.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 51-56, 63, and 72-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These rejections are maintained.
	At claim 63, it is not clear how the polynucleotides encoding the Cas9 protein and the tracrRNA/crRNA sequences are able to cleave a DNA molecule in vitro.  Does the method require that the nucleic acid be transcribed and translated to the Cas9 protein in order to cleave the DNA molecule?  If so, are there any components or reaction reagents that are required in order to express the protein, so that cleavage of the DNA molecule can occur?

	At claim 72, it is not clear how the polynucleotides encoding the Cas9 protein and the tracrRNA/crRNA sequences are able to cleave a DNA molecule in vitro.  Does the method require that the nucleic acid be transcribed and translated to the Cas9 protein in order to cleave the DNA molecule?  If so, are there any components or reaction reagents that are required in order to express the protein, so that cleavage of the DNA molecule can occur?
	Claims 73-77 depend from claim 72, and are therefore included in this rejection.
	At claim 78 it is not clear how the polynucleotides encoding the Cas9 protein and the tracrRNA/crRNA sequences are able to cleave a DNA molecule in vitro.  Does the method require that the nucleic acid be transcribed and translated to the Cas9 protein in order to cleave the DNA molecule?  If so, are there any components or reaction reagents that are required in order to express the protein, so that cleavage of the DNA molecule can occur?
	Claims 79-81 depend from claim 78, and are therefore included in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51-56, 63, and 72-81 are rejected under 35 U.S.C. 103 as being unpatentable over Jinek et al. (337 Science 816-821 (2012), and cited in the Information Disclosure Statement filed December 29, 2017) in view of Shimizu et al. (273 FEBS Journal 4133-4140 (2006)).  This rejection is maintained.
The claims are drawn to an in vitro method for site-specific modification of a DNA molecule.  The term “in vitro” is interpreted as being in a test tube, or cell-free, environment, rather than a cell culture environment.
	Regarding claims 63, 72, 78, and 80, Jinek discloses cleavage of target DNA molecules in vitro using Cas9, a crRNA, and a tracrRNA, to form a complex, which is then contacted with a target DNA molecule in order for cleavage to occur (abstract, page 817 and Figure 2).  Jinek discloses that the polynucleotides encoding the Cas9, crRNA, and tracrRNA are programmable, which is interpreted as including reprogramming (abstract).

	Regarding claims 56 and 81, Jinek discloses cleavage of double-stranded plasmids using a Cas9-crRNA-tracrRNA complex (page 816, column 3, page 817, columns 1-3, and Figure 2).
	Regarding claim 77, Jinek discloses that crRNA includes a spacer sequence flanked by identical repeats (page 816, paragraph bridging columns 1 and 2).
	Jinek does not explicitly disclose that the tracrRNA and crRNA are produced by chemical synthesis or in vitro transcription.  Jinek does not explicitly disclose that the Cas9-crRNA complex is formed in the absence of RNaseIII.  Jinek fails to disclose or suggest that the polynucleotides encoding the Cas9 is translated to the protein Cas9 molecule during the in vitro reaction.
	Shimizu discloses cell-free translation systems for use in protein production (abstract).  Shimizu discloses a variety of such cell-free translation systems including S30 E. coli cell extract, wheat germ, and rabbit reticulocytes (page 4134, column 1, second full paragraph and Figure 1).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to synthesize the tracrRNA and/or the crRNA because this provides for the programming or reprogramming of the system to target specific target DNA molecules based upon the sequence of the target DNA molecules.
	While Jinek does disclose that RNaseIII plays a role in processing crRNA (see page 816), it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to remove any such RNaseIII from the system and complex because, as noted above, the crRNA can be chemically synthesized and/or in vitro transcribed.  As such, any RNaseIII present in the system would have the effect of degrading both the crRNA and the tracrRNA.  Since there is no need for processing the crRNA, one of ordinary skill in the 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use one of Shimizu’s cell-free translation systems to produce the Cas9 enzyme protein from the polynucleotide encoding the protein because this will provide the protein to the system, which can then complex with the tracrRNA and crRNA and be directed to a target DNA molecule, whereby the DNA molecule is cleaved, according to Jinek.

Claims 51-56, 63, and 72-81 are rejected under 35 U.S.C. 103 as being unpatentable over Karvelis et al. (41(6) Biochemical Society Transactions 1401-1406 and Supplement (2013)) in view of Shimizu et al. (273 FEBS Journal 4133-4140 (2006)).  This rejection is maintained.
The claims are drawn to an in vitro method for site-specific modification of a DNA molecule.  The term “in vitro” is interpreted as being in a test tube, or cell-free, environment, rather than a cell culture environment.
 	Regarding claims 63, 72, 78, and 80, Karvelis discloses cleavage of target DNA molecules in vitro using Cas9, a crRNA, and a tracrRNA, to form a complex, which is then contacted with a target DNA molecule in order for cleavage to occur (abstract, page 1402, and Figure 1).  Karvelis discloses that the polynucleotides encoding the Cas9, crRNA, and tracrRNA are programmable, which is interpreted as including reprogramming (abstract and Figure 1).
	Regarding claims 51, 52, 73, and 74, Karvelis discloses a 42 nucleotide crRNA (page 1401, paragraph bridging columns 1 and 2).
	Regarding claims 53, 55, and 75-76, Karvelis discloses that the tracrRNA and/or crRNA can be produced by in vitro transcription or synthesis (Supplement).

	Regarding claims 56 and 81, Karvelis discloses cleavage of double-stranded plasmids using a Cas9-crRNA-tracrRNA complex (page 1401, paragraph bridging columns 1 and 2 and Figure 1).
	Regarding claim 77, Karvelis discloses that crRNA includes a spacer sequence flanked by identical repeats (page 1402, column 1).
	Karvelis fails to disclose or suggest that the polynucleotides encoding the Cas9 is translated to the protein Cas9 molecule during the in vitro reaction.
	Shimizu discloses cell-free translation systems for use in protein production (abstract).  Shimizu discloses a variety of such cell-free translation systems including S30 E. coli cell extract, wheat germ, and rabbit reticulocytes (page 4134, column 1, second full paragraph and Figure 1).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use one of Shimizu’s cell-free translation systems to produce the Cas9 enzyme protein from the polynucleotide encoding the protein because this will provide the protein to the system, which can then complex with the tracrRNA and crRNA and be directed to a target DNA molecule, whereby the DNA molecule is cleaved, according to Karvelis.

Response to Amendments and Arguments
	 Regarding the priority of the claims, Applicants arguments have been fully considered and are not deemed to be persuasive.
 	Applicants assert that there is support for the claims, Applicants are indeed correct that there is support for complex formation between the Cas9 protein, the tracrRNA, and the crRNA.  
 	However, as stated above, there is no support in any of the priority documents, including the corresponding PCT application, and the originally filed specification, where the in vitro, which is different from Cas9 protein expression in bacterial cells.  There is simply no disclosure in any of the priority documents, the corresponding PCT application, or the instant application where the polynucleotides encoding the Cas9 protein, the tracrRNA, and the crRNA are contacted in vitro, resulting in complex formation of the Cas9 protein, the tracrRNA, and the crRNA.  Further, while cell-free expression/translation is known, the claims do not recite a step requiring the Cas9 to be expressed, after which the Cas9 protein-crRNA complex is able to form.  For all these reasons, and those listed above, the instant claims are deemed to have an effective filing date of May 18, 2021, which corresponds to the filing date of the claims that first recite the in vitro contacting of the polynucleotides encoding the Cas9 protein, the tracrRNA, and the crRNA.

 	Regarding the Sequence Listing Incorporation by Reference paragraph, the Sequence Listing ASCII file lists the size of the file as 66,043 bytes, rather than the 66,027 bytes listed in the paragraph and the EFS receipt.  There is a discrepancy in the size of the ASCII text file, so an amendment to the paragraph should be made.

	Regarding the new matter rejection under 35 U.S.C. § 112(a)/first paragraph, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
	As above, Applicants assert that the claims do not recite a polynucleotide encoding the Cas9 in complex with polynucleotides encoding the tracrRNA and the crRNA.  
	As above, Applicants are correct in noting that the complex is assembled from the Cas9 protein, the tracrRNA, and the crRNA.  However, as discussed above, the new matter recited in in vitro.  Because there is no support for the May 18, 2021 claim amendments relating to the polynucleotide encoding the Cas9 protein, the tracrRNA, and the crRNA to be found in any of the priority documents or even in the originally filed instant specification, these limitations are deemed to be new matter.  For all these reasons, and those listed above, this rejection is maintained.

Regarding the rejections under 35 U.S.C. § 112(b)/second paragraph, Applicants’ arguments relating to the rejections based on the reprogramming of the crRNAs has been fully considered, and is deemed to be persuasive.  Therefore, these rejections are withdrawn.  
However, regarding the remaining rejections under 35 U.S.C. § 112(b)/second paragraph, as set forth above, Applicants’ arguments and amendments have been fully considered, but are not deemed to be persuasive.  
As above, Applicants assert that it is clear that the complex is assembled from the Cas9 protein, the tracrRNA, and the crRNA.
While this is true, the claim is indefinite due to the limitations that the polynucleotide encoding the Cas9 protein is contacted with the polynucleotides encoding the tracrRNA and the crRNA, it is not clear how the protein is expressed in vitro in order for complex formation between the Cas9 polypeptide and the tracrRNA/crRNA.  Since the method is performed in vitro, it is unclear how the Cas9 polypeptide is expressed and translated such that the required complex is formed.  As noted above, it is not clear if there are any other components or method steps required in order to obtain the Cas9 polypeptide, tracrRNA, and crRNA in order to 

Regarding the rejections under 35 U.S.C. § 103, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
Applicants assert that the instant claims are entitled to a priority date of March 20, 2012, and therefore, the cited prior art references are not applicable to the claims.  
However, as discussed above, the claims are deemed to have an effective filing date of May 18, 2021.  Because there is no disclosure of contacting the polynucleotides encoding Cas9, tracrRNA, and crRNA in vitro, the amendment filed May 18, 2021 is deemed to be unsupported by any of the priority documents or the originally filed specification.  The claim limitations are also deemed to be new matter, as discussed above.  For all these reasons, and those listed above, both Jinek and Karvelis are deemed to be applicable prior art.  Therefore, Jinek and Karvelis, each in view of Shimizu, are deemed to render the instant claims obvious, and these rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636